Appellant was convicted of unlawfully carrying a pistol, and his punishment assessed at a fine of $100.
The record before us does not disclose that notice of appeal was given in open court, and, if given, that it was ever entered of record, therefore, the motion of the Assistant Attorney General must be sustained.
However, we will state we have carefully read the record, and if this court had jurisdiction to pass thereon nothing is presented that would call for a reversal of the case.
The appeal is dismissed.
Dismissed.